UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4433


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TARANCE LEVAR HAIRSTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00189-NCT-1)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.      Anna Mills Wagoner, United States
Attorney, David P. Folmar, Jr., Angela Hewlett Miller, Michael
A. DeFranco, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tarance        Levar   Hairston        appeals      from        his    100-month

sentence, imposed pursuant to his guilty plea to possession of a

firearm by a convicted felon.               On appeal, Hairston contends that

the    district     court     erred    at    sentencing      in       determining          that

Hairston’s possession of a semiautomatic firearm thirteen days

prior to the date of the offense of conviction was relevant

conduct.    We affirm.

            We     review      a   district        court’s       “relevant          conduct”

finding under U.S. Sentencing Guidelines Manual § 1B1.3 (2007)

for clear error.          United States v. Hodge, 354 F.3d 305, 315 (4th

Cir.    2004).       At     sentencing,      a    district      court        properly       may

consider        offenses     for   which         the   defendant        has        not     been

convicted, provided they constitute “relevant conduct.”                                  United

States     v.    Bowman,     926   F.2d      380,      381-82        (4th    Cir.        1991).

Relevant conduct includes offenses that are part of the same

course of conduct or common scheme or plan as the offense of

conviction.        United States v. McAllister, 272 F.3d 228, 233-34

(4th Cir. 2001).

            Here,     the     undisputed          evidence      in     the        presentence

report (“PSR”) was that, on January 3, 2007, the police stopped

a car in which Hairston was a passenger, and he fled.                               Officers

found two bags of marijuana in the car, as well as a pistol

under    Hairston’s        seat.      On    January    16,   officers             apprehended

                                             2
Hairston, who fled, and found a pistol in the area occupied by

Hairston that fit Hairston’s holster.                      On the basis of these

facts,     the    district         court     concluded    that     Hairston       rearmed

himself after the seizure of his firearm used to protect his

marijuana.

              While       Hairston’s        counsel    asserted    that     the    second

firearm was obtained after a home invasion in order to protect

Hairston’s family, Hairston presented no evidence at sentencing.

Absent an affirmative showing that the conclusions in the PSR

are incorrect, the district court is free to adopt the findings

therein.      See United States v. Terry, 916 F.2d 157, 162 (4th

Cir. 1990).          Moreover, based on the evidence in the PSR, the

district court’s conclusions that the two offenses were related

was simply not clear error.                  See United States v. Brummett, 355

F.3d   343,      345      (5th     Cir.     2003)    (possession    of     firearms    by

convicted felon on three separate occasions within a nine-month

period was relevant conduct); United States v. Powell, 50 F.3d

94, 104 (1st Cir. 1995) (holding that nearly contemporaneous

possession           of          firearms       is      relevant         conduct       in

felon-in-possession prosecution).

              Accordingly,          we     affirm     Hairston’s    sentence.          We

dispense      with        oral     argument     because    the     facts    and     legal




                                               3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4